Citation Nr: 0622952	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for pterygium in right eye 
(claimed as residuals of dermoid tumor removal in right 
epiclera).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran had active service from August 1950 to March 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled for a Travel Board hearing at the 
VARO in June 2005, but withdrew his request before the date 
of the hearing.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's in-service 
surgery in 1952 to remove a pterygium on the right eye has 
resulted in residual post-service disability.


CONCLUSION OF LAW


Current disability associated with postoperative pterygium 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In August 2003 a proper VCAA notification letter was sent to 
the veteran.  We therefore believe that appropriate notice 
has been given in this case, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

II.  Pertinent Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

An award of service connection requires a current diagnosis 
of a disability.  Absent proof of a present disability there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

Service medical records from August 1950 through March 1952 
show that that the veteran was diagnosed with a dermoid tumor 
in the right eye in February 1952.  When the lesion did not 
respond to other treatment options, an excision was 
performed.  Progress notes kept in connection with the 
surgery record improvement in the condition, and a change in 
diagnosis from a dermoid tumor to pterygium.  The February 
1952 separation exam contains a note that pterygium in the 
right eye had been surgically removed, and the veteran was 
doing well, but had increased thickening of the vascularity 
of the conjunctiva.

The record is devoid of medical evidence showing any 
disabling sequelae of the in-service pterygium removal during 
the half century since the veteran left military service.

VA treatment records developed between September 2000 and 
October 2003 show that the veteran's eye condition remained 
consistent with clear conjunctiva, white sclera, and poorly 
visualized fundi.  In March 2003 the veteran received an eye 
care consultation during which the physician noted a past 
history of tissue removal from the eye.  In August 2003 the 
physician noted "age-related macular degeneration" in both 
eyes along with evidence of a previous choroidal 
neovascularization, now appearing as subretinal fluid.

During a November 2003 VA examination the veteran's claim 
file was not available for review.  The physician stated that 
the veteran's "pterygium removal is unlikely the source of 
his visual decline in his right eye" and that it was 
"likely due to age related macular degeneration."

A subsequent VA examination took place in February 2005, at 
which the physician did review the veteran's claim file.  The 
physician's finding was that "[m]acular degeneration with 
old macular fibrotic scarring is likely the cause of [the 
veteran's] decreased visual acuity . . . .  It is unlikely to 
be related to pterygium excision of right eye as one . . . 
occurs on the front surface (cornea) of the right eye and the 
other is . . . age related degeneration of the back (retina) 
portion of the eye."

After careful consideration of the entire record, the Board 
finds that service connection for pterygium in the right eye 
is not warranted.  Despite the discovery and removal of a 
pterygium in service, there is no evidence that the veteran's 
current eye condition is connected to the in-service 
occurrence.  Medical opinions from VA treatment records and 
both VA examinations are consistent in diagnosing the cause 
of any current condition as age-related macular degeneration.  
The evidence of record does not provide a medical nexus 
connecting the veteran's current eye condition with the in-
service occurrence of, and treatment for, pterygium.  
Moreover, the evidence does not show current disability 
resulting from the pterygium which was excised in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pterygium in the right eye. 



ORDER

Service connection for pterygium in the right eye is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


